UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13163 Acxiom Corporation (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 71-0581897 (I.R.S. Employer Identification No.) P.O. Box 8180, 601 E. Third Street, Little Rock, Arkansas (Address of Principal Executive Offices) (Zip Code) (501) 342-1000 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer[ ] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes[ ] No[X] The number of shares of Common Stock, $ 0.10 par value per share, outstanding as of February 4, 2013 was 73,827,393. 1 ACXIOM CORPORATION AND SUBSIDIARIES INDEX REPORT ON FORM 10-Q December 31, 2012 Part I.Financial Information Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of December 31, 2012 and March 31, 2012 (Unaudited) 3 Condensed Consolidated Statements of Operations for the Three Months ended December 31, 2012and 2011 (Unaudited) 4 Condensed Consolidated Statements of Operations for the Nine Months ended December 31, 2012 and 2011 (Unaudited) 5 Condensed Consolidated Statements of Comprehensive Income for the Three Months ended December 31, 2012 and 2011 (Unaudited) 6 Condensed Consolidated Statements of Comprehensive Income for the Nine Months ended December 31, 2012 and 2011 (Unaudited) 7 Condensed Consolidated Statement of Stockholders’ Equity for the Nine Months ended December 31, 2012 (Unaudited) 8 Condensed Consolidated Statements of Cash Flows for the Nine Months ended December 31, 2012 and 2011 (Unaudited) 9-10 Notes to Condensed Consolidated Financial Statements 11-22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23-33 Item 3.
